Exhibit 10.1
 
AGREEMENT
 
This Agreement (the "Agreement") is dated January 21, 2014 (the "Effective
Date") and is made by and between Next Generation Energy Corp. (the "Company"),
on one hand, and Joel Sens ("Sens"), Knox County Minerals LLC ("Knox") and
Seawright Holdings Inc. ("Seawright" and collectively with the Sens and Knox,
the "Sens Parties"), on the other hand. The Sens Parties and the Company will
individually be referred to as the Party and jointly as the Parties.
 
WHEREAS, Sens has served as the director, secretary and treasurer of the Company
since May 4, 2010.
 
WHEREAS, Sens presently owns 14,650,000 shares of common stock of the Company of
which 4.650,000 shares are owned directly by Sens (the "Direct Shares") and
10,000,000 shares of common stock are owned by Seawright Holdings Inc. (the
"Indirect Shares").
 
WHEREAS, Sens has agreed to resign as an executive officer and director of the
Company and to return the Direct Shares and Indirect Shares to the Company for
cancellation and return to treasury.
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Sens Parties
as follows:.
 
1.         Sens hereby resigns as an executive officer and director as of the
date of this Agreement.
 
2.         The Sens Parties agree to return the Direct Shares to the Company for
cancellation. Within five (5) days of signing this Agreement, the Sens Parties
will deliver the certificate representing the Direct Shares to the Company. The
Sens Parties agrees that it will provide any additional information or
documentation requested by the Company in order that the Company may take all
steps necessary to cancel the Direct Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
3.         The Sens Parties agree to return the Indirect Shares to the Company
for cancellation. Within five (5) days of signing this Agreement, the Sens
Parties will deliver the certificate representing the Indirect Shares to the
Company. The Sens Parties agrees that it will provide any additional information
or documentation requested by the Company in order that the Company may take all
steps necessary to cancel the Indirect Shares.
 
4.         The Sens Parties relinquishes any right to any compensation owed to
him by the Company.
 
5.         In consideration of returning the Indirect Shares to the Company for
cancellation, the Company has agreed to reduce the debt Seawright owes the
Company by $25,000.
 
6.         The Parties release and discharge the other Party, including each
Parties' officers, directors, affiliates, heirs, executors, successors,
administrators, attorneys, insurers, and assigns from all actions, cause of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever, in law, admiralty or equity, against the other Party, that
the releasing Party or its executors, administrators, successors and assigns
ever had, now have or hereafter can, shall or may, have for, upon, or by reason
of any matter, cause or thing whatsoever, whether or not known or unknown, from
the beginning of the world to the day of the Effective Date of this Agreement.
The Parties warrants and represents that no other person or entity has any
interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer. To any person or entity all or
any portion of the matters released herein. This release shall not apply to the
outstanding debt payable by Seawright Holdings, Inc to the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
7.         The release provisions of this Agreement will apply to the fullest
extent of the law, whether in contract, statute, tort (such as negligence).
 
8.         Each party shall be responsible for their own attorneys' fees and
costs.
 
9.         Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
10.       This Agreement contains the entire agreement and understanding
concerning the subject matter hereof between the parties and supersedes and
replaces all prior negotiations, proposed agreement and agreements, written or
oral. Each of the parties hereto acknowledges that neither any of the parties
hereto, nor agents or counsel of any other party whomsoever, has made any
promise, representation or warranty whatsoever, express or implied, not
contained herein concerning the subject hereto, to induce it to execute this
Agreement and acknowledges and warrants that it is not executing this Agreement
in reliance on any promise, representation or warranty not contained herein.
 
11.       This Agreement may not be modified or amended in any manner except by
an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the parties
hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
12.       Should any provision of this Agreement be declared or be determined by
any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be severed and deemed not to be part of
this Agreement.
 
13.       The Parties agree that this Agreement is governed by the Laws of the
State of Virginia and that any and all disputes that may arise from the
provisions of this Agreement shall be tried in the Alexandria General District
Court. The Parties agree to waive their right to trial by jury for any dispute
arising out of this Agreement.
 
14.       This Agreement may be executed in facsimile counterparts, each of
which, when all parties have executed at least one such counterpart, shall be
deemed an original, with the same force and effect as if all signatures were
appended to one instrument, but all of which together shall constitute one and
the same Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 

Next Generation Energy Corp.         By:  /s/ Darryl Reed   Name: Darryl Reed   
Title: Chief Executive Officer         /s/ Joel Sens   Joel Sens         Knox
County Minerals LLC          By: /s/ Joel Sens   Name: Joel Sens    Title:
Managing Member  

 

Seawright Holdings Inc.         By:  /s/ Joel Sens   Name: Joel Sens   Title:
CEO  

 
 
5

--------------------------------------------------------------------------------